DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
On pages 11-15 of the Remarks, Applicant argues “Hussain does not disclose ‘the first LEDs and the second LEDs are in an interleaved arrangement.”  Applicant relies on Figs. 2A and 2B and paragraphs [0038] and [0039] of the specification as filed to support this interpretation because the specification as filed discloses that “[t]he interleaved arrangement means that LEDs in different light emission groups are disposed at different distances on longitudinal axes and horizontal axes.”  Examiner is not persuaded.
First, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific interpretation of interleaved requiring different distances on both longitudinal axes and horizontal axes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant appears to be arguing a specific type of interleaved arrangement that finds support in the specification as filed.  However, claim 1 as currently presented simply requires a generic “interleaved arrangement.”  Examiner acknowledges Applicant’s disclosure of different distances on both longitudinal axes and horizontal axes would be recognized by a person having ordinary skill in the art as a specific type of interleaving.  Examiner notes diamond pattern interleaving is disclosed by Bai et al. (USPN 2018/0212001) and was provided in the in the PERTINENT ART section of the prior action.  However, the claim as currently presented does not require the specific interpretation as argued.  Examiner notes a person having ordinary skill in the art understands the term “interleaving” also encompasses other arrangements.  
Second, Applicant admits on page 13 of the Remarks that “Hussain discloses the LED strings, and the LED strings may be arranged on the PCB in either an end-to-end series configuration or in an interleaved configuration” (emphasis added).
Therefore, Examiner is maintaining his interpretation that Hussain discloses the generically claimed interleaved arrangement.


On pages 11-17 of the Remarks, Applicant argues “Hussain fails to disclose ‘the control circuit obtains, according to the abnormal signal, a shut-down group which comprises at least the light emission group to which the abnormal LED belongs and activates the driving circuit not to drive the shut-down group to emit light.”  Applicant relies on paragraph [0044] of the specification as filed disclosing “brightness uniformity is a comprehensive result obtained according to average brightness, maximum brightness, and minimum brightness of the entire backlight module 110.  Therefore, both a distance between the dark and the light emission group and brightness intensity affect the brightness uniformity.”  Examiner is not persuaded.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., brightness uniformity obtained according to average brightness, maximum brightness, and minimum brightness of the entire backlight module) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  



*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (USPN 2014/0247295).

With respect to claim 1, Hussain teaches a direct-lit light-emitting diode (LED) backlight display (Figs. 6-24 and paragraph [0046]), comprising: 
a backlight module (Fig. 6, item 80 and paragraphs [0062]-[0071]) having a first light emission group and a second light emission group (Figs. 7-19.  At least Figs. 7, 10, 11, 13, 14 and 16-19, items 84a and 84b teach first and second light emission groups, respectively), wherein the first light emission group comprises a plurality of first LEDs, and the second light emission group comprises a plurality of second LEDs (Figs. 7-19.  At least Figs. 7, 10, 11, 13, 14 and 16-19, items 84 and paragraph [0071] teach LEDs), wherein the first LEDs and the second LEDs are in an interleaved arrangement (Figs. 13, 14 and 16-19 and paragraphs [0065], [0088] and [0094] teach the LEDs are interleaved);
a driving circuit coupled to the backlight module (Figs. 6-8, item 120) and configured to be activated to selectively drive the first light emission group and the second light emission group to emit light (Figs. 6-8, item 120 and paragraphs [0040], [0064], [0065] and [0069] teach a backlight driver);
a detection circuit coupled to the backlight module, wherein the detection circuit sends an abnormal signal on detection of an abnormal status of any of the LEDs in the first light emission group or the second light emission group (Figs. 7-9, item 154 and paragraphs [0073]-[0095] teach a short circuit failure is detected and feedback signals are provided.  Although not expressly disclosed, some type of signal is detected in a short circuit state); and
a control circuit coupled to the driving circuit and the detection circuit, wherein the control circuit obtains, according to the abnormal signal, a shut-down group which comprises at least the light emission group to which the abnormal LED belongs, and activates the driving circuit not to drive the shut-down group to emit light (Figs. 7-24, item 136 and Figs. 20-24 and paragraphs [0064] and [0073]-[0095] and [0103]-[0104] teach LED strings are selectively driven to compensate for a short circuited LED strings that are not activated).
However, Hussain fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art at the time of the invention (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to combine the various teachings of Hussain because paragraph [0111] suggests alternatives and modifications.

With respect to claim 2, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, wherein the interleaved arrangement is a slant arrangement, a translational arrangement or a diamond-shaped arrangement of the first light emission group and the second light emission group (Hussain, Figs. 13, 14 and 16-19).

With respect to claim 3, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, wherein the backlight module further comprises a third light emission group, wherein the third light emission group comprises a plurality of third LEDs, and the first LEDs, the second LEDs, and the third LEDs are in an interleaved arrangement (Hussain, Figs. 10, 11, 13, 14 and 16-19, item 84c teach a third group).

With respect to claim 4, Hussain teaches the direct-lit LED backlight display according to claim 3, discussed above, wherein the backlight module further comprises a fourth light emission group, wherein the fourth light emission group comprises a plurality of fourth LEDs, and the first LEDs, the second LEDs, the third LEDs, and the fourth LEDs are in an interleaved arrangement (Hussain, Figs. 10, 11, 13, 14 and 16-19, item 84d teach a fourth group).

With respect to claim 5, Hussain teaches the direct-lit LED backlight display according to claim 4, discussed above, wherein the shut-down group comprises at least any of the first light emission group, the second light emission group, the third light emission group, or the fourth light emission group (Hussain, Figs. 7-24, item 136 and Figs. 20-24 and paragraphs [0064] and [0073]-[0095] and [0103]-[0104]).

With respect to claim 6, Hussain teaches the direct-lit LED backlight display according to claim 4, discussed above, wherein the interleaved arrangement is a slant arrangement, a translational arrangement, or a diamond-shaped arrangement of the first light emission group, the second light emission group, the third light emission group, and the fourth light emission group (Hussain, Figs. 13, 14 and 16-19).

With respect to claim 7, Hussain teaches the direct-lit LED backlight display according to claim 4, discussed above, wherein the backlight module further comprises a fifth light emission group, a sixth light emission group, a seventh light emission group, and an eighth light emission group, wherein the fifth light emission group comprises a plurality of fifth LEDs, the sixth light emission group comprises a plurality of sixth LEDs, the seventh light emission group comprises a plurality of seventh LEDs, and the eighth light emission group comprises a plurality of eighth LEDs, and the first LEDs, the second LEDs, the third LEDs, the fourth LEDs, the fifth LEDs, the sixth LEDs, the seventh LEDs, and the eighth LEDs are in an interleaved arrangement (Hussain, Figs. 16-19, items 84e-84h and paragraph [0101] teach fifth through eighth groups).

With respect to claim 8, Hussain teaches the direct-lit LED backlight display according to claim 7, discussed above, wherein the shut-down group comprises at least any of the first light emission group, the second light emission group, the third light emission group, the fourth light emission group, the fifth light emission group, the sixth light emission group, the seventh light emission group, or the eighth light emission group (Hussain, Figs. 7-24, item 136 and Figs. 20-24 and paragraphs [0064] and [0073]-[0095] and [0103]-[0104]).

With respect to claim 9, Hussain teaches the direct-lit LED backlight display according to claim 8, discussed above, wherein the interleaved arrangement is a slant arrangement, a translational arrangement, or a diamond-shaped arrangement of the first light emission group, the second light emission group, the third light emission group, the fourth light emission group, the fifth light emission group, the sixth light emission group, the seventh light emission group, and the eighth light emission group (Hussain, Figs. 16-19).

With respect to claim 10, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, wherein the backlight module comprises a first region, a second region, and a region boundary, wherein the first region is adjacent to the second region, the region boundary is located where the first region is adjacent to the second region, the first region has the first light emission group and the second light emission group, and the second region has the first light emission group and the second light emission group (Hussain, Figs. Figs. 7-24.  At least Fig. 7 teaches light emission groups in columns.  The first/second region read on the first/second columns.  The space between the columns reads on a region boundary).

With respect to claim 17, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, wherein the abnormal status is a short status, an open status, an over-voltage status, or an over-current status (Hussain, Figs. 7-9, item 154 and paragraphs [0073]-[0095] teach a short circuit failure is detected).

Claim 18, a computer-implemented method, corresponds to and is analyzed and rejected for substantially the same reasons as the computer system of Claim 1, discussed above.


Claim(s) 12-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (USPN 2014/0247295) in view of Hamada (USPN 2009/0147534).

With respect to claim 12, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above.
However, Hussain fails to expressly teach further comprising a brightness detection assembly coupled to the control circuit and configured to obtain an output brightness value of the backlight module.
Hamada teaches a known technique using a brightness detection assembly to monitor and correct the brightness of a backlight (Figs. 1-7 and paragraphs [0047]-[0079]).
Hussain teaches a base process/product of an LED backlight display which the claimed invention can be seen as an improvement in that the display further comprises a brightness detection assembly coupled to the control circuit and configured to obtain an output brightness value of the backlight module.  Hamada teaches a known technique of using a brightness detection assembly to monitor and correct the brightness of a backlight that is comparable to the base process/product.
Hamada’s known technique of using a brightness detection assembly to monitor and correct the brightness of a backlight would have been recognized by one skilled in the art as applicable to the base process/product of Hussain and the results would have been predictable and resulted in the display further comprising a brightness detection assembly coupled to the control circuit and configured to obtain an output brightness value of the backlight module which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
With respect to claim 13, Hussain in view of Hamada teach the direct-lit LED backlight display according to claim 12, discussed above, wherein the control circuit obtains a to-be-compensated light emission group according to the output brightness value and additionally adjusts an operating current of the to-be-compensated light emission group according to the output brightness value (Hamada, paragraphs [0047]-[0079] teach LEDs are measured and classified and current is fine-tuned; and Hussain, Fig. 7 and paragraph [0073] teach light emission groups are driven).

With respect to claim 14, Hussain in view of Hamada teach the direct-lit LED backlight display according to claim 12, discussed above, wherein the brightness detection assembly comprises a photometer, a color analyzer, a digital camera, or a computing device of at least one of the group consisting of the same (Hamada, paragraphs [0047] and [0049] teach a photometer can be used).

The further limitations of claim 19 are rejected for substantially the same reasons as claims 12-13, discussed above.


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (USPN 2014/0247295) in view of Sojourner (USPN 6,473,092).

With respect to claim 15, Hussain teaches the direct-lit LED backlight display according to claim 1, discussed above, comprising a circuit storing at least one parameter, wherein the circuit is coupled to the control circuit, and the parameter indicates the interleaved arrangement, a position of the shut- down group, an operating current of a to-be-compensated light emission group, or an output brightness value of the backlight module (Hussain, Fig. 1, item 18 and Figs. 7 and 8, item 132 teach memory for storing and paragraph [0099] teaches current of compensated light groups can be used).
However, Hussain fails to expressly teach “comprising an analog circuit storing at least one analog parameter, wherein the analog circuit is coupled to the control circuit, and the analog parameter indicates the interleaved arrangement, a position of the shut- down group, an operating current of a to-be-compensated light emission group, or an output brightness value of the backlight module” (emphasis added).
Sojourner teaches a known technique implementing display circuits using analog circuits to replace digital circuits (Col. 11, lines 37-41).
Hussain teaches a base process/product of storing a parameter which the claimed invention can be seen as an improvement in that the display comprises an analog circuit storing at least one analog parameter, wherein the analog circuit is coupled to the control circuit, and the analog parameter indicates the interleaved arrangement, a position of the shut- down group, an operating current of a to-be-compensated light emission group, or an output brightness value of the backlight module.  Sojourner teaches a known technique of implementing display circuits using analog circuits to replace digital circuits that is comparable to the base process/product.
Sojourner’s known technique of implementing display circuits using analog circuits to replace digital circuits would have been recognized by one skilled in the art as applicable to the base process/product of Hussain and the results would have been predictable and resulted in the display comprising an analog circuit storing at least one analog parameter, wherein the analog circuit is coupled to the control circuit, and the analog parameter indicates the interleaved arrangement, a position of the shut- down group, an operating current of a to-be-compensated light emission group, or an output brightness value of the backlight module which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	
	With respect to claim 16, Hussain in view of Sojourner teach the direct-lit LED backlight display according to claim 15, discussed above, wherein the control circuit obtains the analog parameter corresponding to the shut-down group from the analog circuit according to the shut-down group (Hussain, Figs. 19-24 and paragraphs [0095]-[0099] teach the corrected value is determined based on the remaining LED strings with respect to the shorted LED string).


Allowable Subject Matter
Claim 11 is allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record teaches detection of an abnormal signal in LED backlight regions and disabling the shut-down group from emitting light (see at least Hussain et al. USPN 2014/0247295).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “light emission control method for a direct-lit backlight diode according to claim 19, wherein the step of disabling the shut-down group from emitting light further comprises: adjusting a color scale of the to-be-compensated light emission group to obtain a third output brightness value if the second output brightness value is less than or equal to a second brightness threshold” (see claim 20).


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Black (USPN 2014/0160326) teaches interleaved pixel arrangements.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688. The examiner can normally be reached M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Antonio Xavier/Primary Examiner, Art Unit 2623